Citation Nr: 0500435	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-17 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for ischemic heart disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who had recognized active service 
in the Philippine Commonwealth Army from December 1941 to 
August 1942.  He was a Prisoner of War (POW) from April to 
August 1942, and from August 1945 to December 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the Manila Regional 
Office (RO).  In March 2003, the veteran testified before a 
Decision Review Officer; a transcript of that hearing is of 
record.  


FINDING OF FACT

The veteran was a POW of the Japanese for more than 30 days 
and has ischemic heart disease; it is reasonably shown that 
he had localized edema of the legs and feet while a POW.


CONCLUSION OF LAW

The veteran's ischemic heart disease may be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are essentially met, 
and that since the decision below represents a grant of the 
benefit sought, and does not prejudice the appellant, there 
is no need to belabor the impact of the VCAA on this claim.

II.	Factual Background

Service medical records (SMRs) are negative for findings or 
treatment for ischemic heart disease during service.  Soon 
after release from being held as a POW, in August and 
September 1942, the veteran was  hospitalized for treatment 
of malaria and anemia.  No pertinent abnormalities were noted 
during the hospitalization, and in September 1942, he was 
discharged from the hospital in fair condition.  In an 
October 1945 Affidavit for Philippine Army Personnel, the 
veteran did not list any wounds or illnesses.  On physical 
examination prior to discharge in December 1945 no pertinent 
abnormalities were noted; the cardiovascular system was 
normal.  

In January 1999 and October 2000, when reporting his former 
POW history, the veteran indicated that he had a vitamin 
deficiency, beriberi, chest pain, rapid heart beats, and 
swelling of the legs and feet.  On a November 2000 VA Social 
Work Survey he reported that he had beriberi.  He alleged 
that after he was set free by the Japanese he experienced 
chest pain, joint pain and difficulty of breath.  On a 
November 2000 POW Protocol VA examination, ausculation 
revealed regular rhythm with no murmurs; the apical beat was 
not palpable.  The diagnosis was arteriosclerotic heart 
disease and concentric left ventricular hypertrophy (not in 
failure).  On examination for infectious, immune and 
nutritional disabilities he alleged that he had malaria, 
dysentery and beriberi while in O'Donnell (POW) camp during 
WWII.  On examination there was no edema of extremities.  The 
diagnosis was no residual evidence of malaria, dysentery, and 
Pellagra.   

A Medical certificate from Pangasinan Provincial Hospital 
dated in March 2001 indicates that the veteran was seen for 
treatment of hypertensive cardiovascular disease, 
arteriosclerosis, and coronary artery disease from January 
1999 to March 2001.  A medical certificate from Dr. M.M. 
dated in September 2001 reflects that the veteran had 
dizziness, headaches, and insomnia due to hypertension and 
chest pain due to ischemic heart disease.  (Dr. M.M.'s 
treatment records from February 1991 to March 1999 support 
his medical certification.)
In a Statement received in March 2003, the veteran indicated 
that during his incarceration as a POW, he contracted 
beriberi and experienced malnutrition, swelling of his legs, 
feet, thighs and arms, and a bloated stomach.  A statement, 
by F.U., an individual verified as having been a POW during 
the same time and at the same location as the veteran, 
received in March 2003, reports that the veteran contracted 
beriberi and experienced swollen legs, feet, arms, face, and 
stomach while a POW.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases (to 
include beriberi heart disease) shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 
38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c).

The term "beriberi heart disease" under the presumptive 
provisions for POWs in 38 C.F.R. § 3.309 includes ischemic 
heart disease, if the former POW experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c), Note following.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran was a POW for more than 30 days, and is entitled 
to consideration of his service connection claims under the 
presumptive provisions pertaining to former POWs.  It is also 
not in dispute that he has ischemic heart disease.  While 
medical records do not show he had localized edema as a POW, 
neither are there any medical records from the time when he 
was held by the Japanese.  It is known that he apparently had 
nutritional deficiencies as a POW; he was treated for anemia 
(and malaria) soon after his release.  He alleges he had 
localized edema as a POW.  Significantly, he has submitted a 
lay statement by a confirmed former fellow prisoner of war 
stating that when they were both held by the Japanese, he 
observed that the veteran had localized swelling.  There is 
nothing in the record to suggest that these lay observations 
are not credible.  Swelling is a symptom subject to lay 
observation.  

Applying the presumptive provisions afforded the veteran, the 
Board finds that it is reasonably shown that he has beriberi 
heart disease as defined by regulation, and that service 
connection for his ischemic heart disease is warranted.  


ORDER

Service connection for ischemic heart disease is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


